Citation Nr: 1108348	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-05 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to an initial rating in excess of 30 percent prior to February 10, 2006 and in excess of 50 percent as of February 10, 2006 for sleep apnea.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Services


ATTORNEY FOR THE BOARD

T.R. Bodger






INTRODUCTION

The Veteran served on active duty from August 1981 to September 1992.  He also had active service in the Army Reserves from November 2004 to September 2005, with service in support of Operation Enduring Freedom.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran's sleep apnea was initially rated as 30 percent disabling, effective October 1, 2005.  In a June 2009 rating decision, the RO increased the Veteran's disability rating for his sleep apnea from 30 percent to 50 percent disabling, effective January 4, 2008.  In a November 2010 rating decision, the RO determined that the effective date for the Veteran's 50 percent disability rating should be February 10, 2006.  The Board notes, with respect to increased ratings, that with a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993). The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal. Id.  As such, the Board will determine whether a higher rating is warranted for any time during this appeal.  

In October 2009, the Board remanded this matter for further evidentiary development.  Specifically, the RO was asked to obtain a complete copy of the Veteran's service treatment records, obtain any updated VA treatment records, and schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's sleep disorder.  The RO substantially complied with these directives and the Board may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to February 10, 2006, the Veteran's sleep apnea manifested in daytime sleepiness and fatigue.

2.  As of February 10, 2006, the Veteran's sleep apnea required the use of a continuous airway pressure (CPAP) machine.


CONCLUSIONS OF LAW

1. Prior to February 10, 2006, the criteria for an initial rating in excess of 30 percent for sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.97, Diagnostic Code 6847 (2010).  

2.  As of February 10, 2006, the criteria for an initial rating in excess of 50 percent for sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.97, Diagnostic Code 6847 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

A predecisional letter dated in December 2005 satisfied the second and third elements under the duty to notify provisions.  A subsequent letter dated in December 2007 thereafter satisfied the first element under these provisions.  However, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his sleep apnea disability.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability rating, the Board notes that the VA requested and obtained all information from the Veteran to support his claim and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, the VCAA's purpose has been affected and any error is non-prejudicial.  In this case, service connection has been granted, and initial disability ratings and effective dates have been assigned.  The claim has been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  VA's duty to notify has been satisfied.

The Board notes that the recent holdings in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), does not apply to the present case, as this is an initial disability rating claim.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).    

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at not time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2010).  The Veteran was afforded a VA examination in August 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The VA examination is adequate as is predicated on a review of medical records and the examiner fully addressed the rating criteria that are relevant to rating the disabilities at issue here.

Thus, there is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected sleep apnea PTSD since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c) (4) (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II.  Initial Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

As provided above, the Veteran's service-connected sleep apnea was initially evaluated as 30 percent disabling prior to January 4, 2008 and as 50 percent disabling as of January 4, 2008 under the schedule of ratings for the respiratory system, 38 C.F.R. § 4.97, Diagnostic Code (DC) 6847 (2010).  However, following a November 2010 rating decision, the Veteran's sleep apnea was evaluated at 50 percent disabling as of February 10, 2006, the date he was prescribed a continuous airway pressure (CPAP) machine.  

DC 6847 dictates that sleep apnea which manifests in persistent day-time hypersomnolence warrants a 30 percent disability rating. A 50 percent disability rating is warranted when sleep apnea requires use of a breach assistance device such as a continuous airway pressure (CPAP) machine.  A sleep apnea which results in chronic respiratory failure with carbon dioxide retention or cor pulmonale; or, requires tracheotomy, warrants a 100 percent disability rating.  See 38 C.F.R. § 4.97, DC 6847.  

The medical records from the D.D. Eisenhower Army Medical Center in Fort Gordon, Georgia indicate that the Veteran started complaining of sleep problems in September 2005.  In December 2005, the Veteran submitted to a sleep study wherein he was diagnosed with obstructive sleep apnea.  In a January 2006 treatment note, the Veteran's diagnosis was confirmed and he was released without limitations.  In February 2006, the Veteran obtained a prescription for a CPAP machine from a physician at the D.D. Eisenhower Army Medical Center.  

In a January 2006 VA general medical examination, the Veteran provided the examiner with a copy of the preliminary results of his December 2005 sleep study.  The examiner indicated that it appeared that the Veteran had sleep apnea but noted that the prescription of a CPAP machine was pending the final results of the sleep study.  A VA treatment note dated in December 2007 provides that the Veteran wanted to obtain a CPAP machine for which he was provided in January 2008.  The remaining medical records indicate continued treatment for obstructive sleep apnea.  

During an August 2010 VA examination, the Veteran reported fatigue and daytime drowsiness.  He indicated currently using a CPAP machine with fair results.  A chest x-ray showed that his cardiac silhouette was within normal limits.  His lungs were clear of any focal consolidation or infiltrates.  There was no effusions or pneumothorax noted.  There was also no bony abnormalities event.  The examiner specifically provided that there was no history of productive or non-productive cough, wheezing, dyspnea, non-anginal chest pain, hemoptysis, fever, respiratory failure, cor pulmonale, RVH, pulmonary hypertension, chronic pulmonary mycosis, spontaneous pneumothorax, asthma, bronchiectasis, pulmonary embolism, or pleurisy with empyema.  The examiner referenced the December 2005 sleep study and provided that "secondary to the severity of the patient's sleep disordered breathing, the patient was initiated on CPAP therapy during the later half of the sleep study."  The Veteran was assessed with obstructive sleep apnea.  In a September 2010 addendum opinion, the same examiner opined that the Veteran's sleep apnea was severe.  

The Veteran contends that he is entitled a higher rating for his sleep apnea.  The Board also acknowledges that Veteran's statements that his sleep apnea has impacted his daily life and requires his use of a CPAP machine.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d1372, 1372 (Fed. Cir. 2007).  He is not, however, competent to identify a specific level of disability to his respiratory disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's respiratory disability has been provided by medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Prior to February 2006, the Veteran was not prescribed use of a CPAP machine and there is no showing that such a machine was required.  The medical evidence also shows that the Veteran complained of daytime sleepiness and fatigue.  As such, a 30 percent rating is warranted prior to February 2006.  Following the final results of the December 2005 sleep study, the Veteran was prescribed the use of a CPAP machine in February 2006.  While he was unable to obtain such a devise prior to 2008, the medical evidence suggests that a CPAP was required to treat his obstructive sleep apnea at that time.  As such, a 50 percent rating is warranted as of February 2006, when he was first prescribed a CPAP machine.  The Veteran's sleep apnea however does not warrant a 100 percent disability rating as there is no evidence of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that which requires tracheotomy.  See 38 C.F.R. § 4.97, DC 6847.  
The Board has also considered the possibility of staged ratings.  See Fenderson, 12 Vet. App. 119.  However, the evidence of record does not support a staged rating other than what has already been discussed.  The Board finds that the Veteran is not entitled to a rating in excess of 30 percent prior to February 2006 and in excess of 50 percent as of February 2006 for his respiratory disability.  The benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Veteran. App. 49, 55 (1990).  

The Board has also considered referral for an extra-schedular rating, which requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extra-schedular rating is warranted.  Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology typically associated with respiratory disabilities.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.


Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board points to the August 2010 VA examination report which provides that the Veteran was currently employed in fulltime employment as an intelligence analyst at the Redstone arsenal.  As such, the issue of unemployability has not been raised and no further consideration of a TDIU is therefore warranted at this time.


ORDER

Entitlement to an initial disability rating in excess of 30 percent prior to February 10, 2006 is denied.

Entitlement to an initial disability rating in excess of 50 percent as of February 10, 2006 is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


